DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II, claims 21-28, in the reply filed on February 8, 2022, is acknowledged.  Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp et al. (US 2006/0204614).
Regarding claim 21, Rapp et al. teaches a method of coating a core comprising providing a core and forming a coating layer on the core, where the forming of the coating layer comprises a step of applying a solution of polyols to the surface of the core, a powdered polyol (i.e., dry charge) is applied to the coated core, and then the core is dried to form the coating layer.  The sequence of applying the solution, powder layer and drying is repeated preferably from 20 to 40 times [0014].  The cores of Rapp et al. are preferably chewing gum [0016].
Regarding claim 22, Rapp et al. teach a coating solution having a solids content of                                 
                                    
                                        
                                            (
                                            4.365
                                             
                                            k
                                            g
                                             
                                            i
                                            s
                                            o
                                            m
                                            a
                                            l
                                            t
                                             
                                            G
                                            S
                                            +
                                            2.215
                                             
                                            k
                                            g
                                             
                                            i
                                            s
                                            o
                                            m
                                            a
                                            l
                                            t
                                             
                                            S
                                            T
                                            )
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            (
                                                            4.365
                                                             
                                                            k
                                                            g
                                                             
                                                            i
                                                            s
                                                            o
                                                            m
                                                            a
                                                            l
                                                            t
                                                             
                                                            G
                                                            S
                                                            +
                                                            2.9
                                                             
                                                            k
                                                            g
                                                             
                                                            w
                                                            a
                                                            t
                                                            e
                                                            r
                                                            +
                                                            2.215
                                                             
                                                            k
                                                            g
                                                             
                                                            i
                                                            s
                                                            o
                                                            m
                                                            a
                                                            l
                                                            t
                                                             
                                                            S
                                                            T
                                                            )
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            =69 wt. % solids (Example 1-[0101]), falling within and therefore anticipating the claimed range.
Regarding claim 24, Rapp et al. teach the coating solution comprises water, a first sugar alcohol (i.e., isomalt) and a hydrocolloid (i.e., gum arabic) and the dry charge comprises a second sugar alcohol (i.e., isomalt) (Example 1-[0101]).
Regarding claim 28, given that Rapp et al. teach a coating method to meet claim 21 as set forth above, the coating method of Rapp et al. is considered to be a “hybrid” coating method that provides a coating that is less dense than a coating prepared by a hard panned coating method using the same ingredients as the hybrid coating method.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or .

Claims 21, 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherukuri et al. (US 4,238,510).
Regarding claim 21, Cherukuri et al. teaches a method of coating a core comprising providing a core and forming a coating layer on the core, where the forming of the coating layer comprises a step of applying a solution of polyols to the surface of the core, a powdered polyol (i.e., dry charge) is applied to the coated core, and then the core is dried to form the coating layer.  The sequence of applying the solution, powder layer and drying is repeated preferably 8 or 9 times (col. 7 lines 31-45).
Regarding claim 24, Cherukuri et al. teach the coating solution comprises water, a first sugar alcohol (i.e., sorbitol) and a hydrocolloid (e.g., gum arabic) and the dry charge comprises a second sugar alcohol (e.g., mannitol) (Table II-Example 1).
Regarding claim 28, given that Cherukuri et al. teach a coating method to meet claim 21 as set forth above, the coating method of Cherukuri et al. is considered to be “hybrid” coating method that provides a coating that is less dense than a coating prepared by a hard panned coating method using the same ingredients as the hybrid coating method.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al. (US 2006/0204614).
Regarding claim 23, Rapp et al. teach a method of coating a core as detailed above with regard to claim 21.
Rapp et al. teach that the coating layer is formed on the core from 10 to 50 times, preferably 20 to 40 times [0014].  These ranges encompass and overlap the claimed ranges, thereby rendering the claimed ranges obvious.  Further, given that both the prior art and the instant invention are provided coated chewing gum cores, the claimed range is not considered to represent an unobvious contribution over the prior art.
Regarding claim 25, Rapp et al. teach sugar alcohols including xylitol for use in their coating medium [0030].  Therefore, it would have been obvious to have selected xylitol as both of the first and second sugar in the invention of Rapp et al. as Rapp et al. specifically discloses xylitol as a polyol contemplated for use in their coating process.
Regarding claims 26 and 27, Rapp et al. teach the powder (i.e., dry charge) used in their coating process has a particle size distribution of preferably 90% less than 100 µm [0034].  This range overlaps the claimed particle size ranges, thereby rendering the claimed particle size obvious.  Further, given that both the prior art and the instant invention are provided coated chewing gum cores, the claimed particle size is not considered to represent an unobvious contribution over the prior art.

Claims 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US 4,238,510).
Regarding claim 22, Cherukuri et al. teach a method of coating a core as detailed above with regard to claim 21.
Cherukuri et al. that the coating solution preferably comprises about 25 wt. % to about 65 wt. % water (col. 2 lines 25-27).  This, in turn, means that the coating solution comprises 35 wt. % to 75 wt. % solids, overlapping and thereby rendering obvious the claimed range.  Further, since both Cherukuri et al. and the instant invention are applying the coating solution in the first step in coating a chewing gum core, the claimed solids content is not considered to represent an unobvious contribution over the prior art.
Regarding claim 23, Cherukuri et al. teach that the chewing gum core may be coating with 8 or 9 applications to reaching an average piece weight of 1.5 g (col. 7 lines 41-45), and also note that the steps of applying the first coating syrup and dusting mix will be repeated as many times as necessary to build up a desired coating weight and thickness (col. 2 lines 6-9).  Therefore, it would have been obvious to have repeated the coating layer formation for 15 to 30 times as claimed where a thicker coating layer was desired.  This would have required no more than routine experimentation, as Cherukuri et al. teach that the coating may be repeated until the desired thickness is achieved.
Regarding claim 25, Cherukuri et al. teach that xylitol is suitable for use in the first coating syrup (col. 2 lines 32-35), and further teach that the polyol included in the dusting mix may be the same as in the syrup (col. 3 lines 34-36).  Therefore, it would have been obvious to have selected xylitol as both of the first and second sugar in the invention of Cherukuri et al. as Cherukuri et al. specifically discloses xylitol as a polyol contemplated for use in their coating process.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rapp et al. (US 2008/0050605) teaches a method of coating chewing gum cores comprising applying a syrup, followed by a dry charge and then drying [0014].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791